Title: To Benjamin Franklin from Charlotte Amiel, [15 November? 1778]
From: Amiel, Charlotte
To: Franklin, Benjamin


Sunday evening [November 15, 1778?]
Most assuredly my good Sir you will look upon me extremely importunate in again troubling you with a Letter, I will allow, and acknowledge ’tis very presumptious in me a poor weak Woman to take the liberty of writing to such a sensible Man as Doctor Franklin; but alas the Subject is too interesting for me to forbear taking up my Pen, as my timidity prevents my speaking to you: therefore trust much to your indulgence, and goodness. I have this day received a Letter from Mr. Amiel wherein he desires I will entreat your opinion, that is to know whether you think the business he is gone upon will shortly succeed, and if you will not, and entreat the other Gentlemen to do all in your powers to push the matter on, as ’tis a most cruel state you will allow for my poor Husband to have been all this while spending his Money in fruitless expectations and not gaining a Farthing: Oh! Doctor Franklin ’tis hard, very hard indeed, let me request as the greatest Favor, you will not suffer Mr. Amiel to be kept in this suspence, but oblige me in telling me if you conceive it worth his while to remain longer at Brest; I surely think the business must have been finishing, therefore believe it is in your power alone, to befriend us, and not let my Husband continue in the most disagreeable of States, Uncertainty, Young Mr. Franklin raised my spirits very much the other Night in telling me Captain Jones’s and my Husband’s affairs were going on well, fear he was greatly mistaken’d as Mr. Amiel has not yet been informed of such pleasing intelligence, as the Letter I received this day was wrote in extreme low spirits, telling me therein, his affairs wear no better a Prospect than they did at first, and desiring me to look up to you for redress, adding at the same time he should esteem himself highly Honored if Doctor Franklin would but be his friend.— I hope there is nothing in this that will give offence, as believe me the intentions of the writer are widely different. Was the two Letters I have dared to write to you incur me your displeasure, and coolness ’twoud indeed greatly add to my present uneasiness. Permit me Honrd Sir to subscribe myself with respect Your obliged Humble Servt.
Charlotte Amiel
Hope you will honor me with an answer.
 
Addressed: To / Doctor Franklin / Passy
Notation: Charlotte Amiel
